Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 1 of 15 PageID #: 659




                            +UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 CHARLES GRAY,                      )
                                    )
                     Plaintiff,     )
                                    )
                  v.                )                      Case No. 1:19-cv-01880-TWP-TAB
                                    )
 WEXFORD OF INDIANA, LLC,           )
 PAUL TALBOT and MICHELLE LAFLOWER, )
                                    )
                     Defendants.    )

         ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS'
                    MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on a Motion for Summary Judgment filed by Defendants

 Wexford of Indiana, LLC ("Wexford"), Paul Talbot ("Dr. Talbot") and Michelle LaFlower ("Nurse

 LaFlower") (collectively, "Defendants"). (Dkt. 51.) Plaintiff Charles Gray, ("Mr. Gray"), an

 inmate at Pendleton Correctional Facility ("Pendleton"), initiated this lawsuit alleging the

 Defendants were deliberately indifferent to his serious medical needs. For the following reasons,

 the Defendants' Motion for Summary Judgment is granted as to Nurse LaFlower and Wexford,

 and denied as to Dr. Talbot.

                           I. SUMMARY JUDGMENT STANDARD

        A motion for summary judgment asks the court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Federal Rule of Civil Procedure 56(a). Whether a party asserts that a fact

 is undisputed or genuinely disputed, the party must support the asserted fact by citing to particular

 parts of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A

 party can also support a fact by showing that the materials cited do not establish the absence or
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 2 of 15 PageID #: 660




 presence of a genuine dispute or that the adverse party cannot produce admissible evidence to

 support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations must be made on personal

 knowledge, set out facts that would be admissible in evidence, and show that the affiant is

 competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact

 in opposition to a movant's factual assertion can result in the movant's fact being considered

 undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941–42 (7th Cir. 2016).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609–10

 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        On summary judgment, a party must show the court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable factfinder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th

 Cir. 2014). The court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3); it is not

 required to "scour every inch of the record" for evidence that is potentially relevant to the summary

 judgment motion. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any



                                                  2
     Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 3 of 15 PageID #: 661




      doubt as to the existence of a genuine issue for trial is resolved against the moving party. Anderson,

      477 U.S. at 255.

                                       II. STATEMENT OF FACTS

             The following statement of facts has been evaluated pursuant to the standards set forth

      above. The facts are considered to be undisputed except to the extent that disputes are noted.

A.    The Defendants

             There are three Defendants: Nurse Michelle LaFlower; Dr. Paul Talbot; and Wexford of

      Indiana, LLC. Wexford has provided healthcare for inmates at the Indiana Department of

      Correction ("IDOC") since 2017. From April 1, 2017 to November 30, 2019, Dr. Talbot was

      employed as a physician at Pendleton by Wexford. (Dkt. 53-2 at ¶ 3.) Nurse LaFlower is a licensed

      nurse. (Dkt. 53-1 at ¶ 1.) At all times relevant to Mr. Gray's Complaint, she was employed by

      Wexford as the Health Services Administrator at Pendleton. Id. at ¶ 2.

             From July 2015 to March 31, 2017, Dr. Talbot was employed as a physician at Pendleton

      by Corizon, LLC, the private company that held the healthcare contract with IDOC before

      Wexford. Id. Dr. Talbot is familiar with Mr. Gray and his medical conditions because he was one

      of Mr. Gray's treating providers at Pendleton. Id. at ¶ 4.

             As the Health Services Administrator, Nurse LaFlower did not see or treat Mr. Gray for

      any of his medical needs, nor did she have authority to order specific treatment for Mr. Gray. Dkt.

      53-1 at ¶¶ 4, 6. She was responsible for managing Pendleton's overall health care delivery system

      and monitoring all health service contract activities. Id. at ¶¶ 4, 6. She consulted with the Regional

      Manager regarding routine administrative issues and discussed complex or unusual clinical issues

      involving patient management with clinical leadership. Id. at ¶ 4




                                                        3
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 4 of 15 PageID #: 662




          1.       Medical Treatment for Mr. Gray's GERD

          Gastroesophageal reflux disease ("GERD") is a condition where acid from the stomach

 backs up into the esophagus. (Dkt. 53-2 at ¶ 6.) This can cause a burning sensation in the chest

 and throat. Id. Frequent burping, coughing, nausea, and even vomiting are associated symptoms

 of GERD. Id.

          Histamine-2 blockers ("H2s") are drugs that reduce the amount of gastric acid produced by

 the stomach. Id. at ¶ 7. H2s are often used in the management of GERD. Id. Ranitidine, the

 generic form of Zantac, and famotidine, the generic form of Pepcid, are both H2s. Id. Zantac and

 Pepcid are different drugs chemically, but they both operate to reduce stomach acid. Id. According

 to Dr. Talbot, neither drug is better than the other, and Pepcid is an equivalent therapeutic

 alternative 1 to Zantac. Id.

          Mr. Gray was diagnosed with GERD and a hiatal hernia at the IDOC in 1990. (Dkt. 53-4

 at 17; Dkt. 53-3 at 1.) Mr. Gray does not know what symptoms are attributable to GERD versus

 his hiatal hernia, but the parties do not dispute that he has GERD. (Dkt. 53-4 at 17; Dkt. 53-2 at ¶

 9.) Mr. Gray's symptoms, including a burning sensation in his throat and occasional vomiting,

 mainly occur when he lies down at night. (Dkt. 53-2 at ¶ 12; Dkt. 53-4 at 12, 17.) Mr. Gray avoids

 eating after 6:00 p.m. and tries not to eat foods that aggravate his symptoms, such as spicy food and

 coffee. (Dkt. 53-4 at 7, 16.) He also attempts to sleep in an elevated position, but this is difficult

 because he is not allowed an extra pillow and must use his blanket or towels which often shift as he

 sleeps. (Dkt. 53-4 at 6, 7.) Mr. Gray has never seen an outside specialist for advanced testing and


 1
   Dr. Talbot does not define "therapeutic equivalence." The Federal Drug Administration states that drugs are
 therapeutically equivalent when one drug "can be substituted with the full expectation that the substituted product will
 produce the same clinical effect and safety profile as the prescribed drug." FDA, "Drugs@FDA Glossary of Terms,"
 https://www.fda.gov/drugs/drug-approvals-and-databases/drugsfda-glossary-terms#TE (last updated Nov. 14, 2017).
 Furthermore, drugs are considered therapeutically equivalent only if they are pharmaceutical equivalents, i.e. they
 "contain the same active ingredient(s); dosage form and route of administration; and strength." Id. As Dr. Talbot
 acknowledges, Zantac and Pepcid have different active ingredients.

                                                            4
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 5 of 15 PageID #: 663




 is concerned that his GERD may have evolved into cancer. Id. at 7.

        Until the fall of 2017, Mr. Gray had been prescribed Zantac for over twenty years at the

 IDOC. (Dkt. 76 at 22.) For a period of time, he was being provided Prilosec, a proton-pump

 inhibitor, along with Zantac to treat his GERD. (Dkt. 76 at 19–20.) When he was on both

 medications, he did not experience GERD symptoms often. (Dkt. 53-4 at 12.) Mr. Gray was taken

 off Prilosec and continued taking Zantac. Id. Zantac alleviated his symptoms. Id.

        In the fall of 2017, the pharmacy removed Zantac from the formulary and added Pepcid

 for the treatment of GERD symptoms. (Dkt. 53-2 at ¶ 8.) Thereafter, Dr. Talbot prescribed Pepcid

 for Mr. Gray's GERD. Id.

        However, that Pepcid—at least with a 20-milligram dosage—did not help control Mr.

 Gray's GERD symptoms at all. (Dkt. 53-4 at 12.) On November 13, 2017, he submitted a "request

 for interview" to Nurse LaFlower requesting to be put back on Zantac, noting that he had been on

 Zantac for over twenty years and the newly prescribed Pepcid "DOES NOT WORK." (Dkt. 76 at

 22.) Nurse LaFlower responded, "Pepcid is a therapeutic equivalent to Zantac, which is why you

 have received Pepcid. A request has been sent to pharmacy to send Zantac instead of Pepcid." Id.

 Mr. Gray acknowledged that Nurse LaFlower responded to his inquiry. (Dkt. 53-4 at 10.) He is

 suing her because her name came up in the grievance process. Id. at 10.

        Mr. Gray submitted healthcare requests twice in November and once in December 2017,

 stating that the Pepcid was not helping his GERD. His medical records reflect that he had an active

 order for Pepcid from November 27, 2017 through November 16, 2018. (Dkt. 53-3 at 11.)

        After switching from Zantac to Pepcid, Mr. Gray saw Dr. Talbot for chronic care visits

 where they discussed his GERD. (Dkt. 53-3 at 5, 16.) On February 8, 2018, Dr. Talbot recorded

 in his treatment notes that Mr. Gray's GERD symptoms were relieved with Pepcid. As Mr. Gray



                                                 5
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 6 of 15 PageID #: 664




 proceeded through the grievance process to contest the switch from Zantac to Pepcid, Nurse

 LaFlower relied on Dr. Talbot's notes from that visit to conclude that Zantac was not necessary.

 (Dkt. 76 at 51.)

        On May 21, 2018, Dr. Talbot recorded in his notes that Mr. Gray's GERD was "resolved."

 (Dkt. 53-3 at 5.) On November 15, 2018, Mr. Gray was seen by Nurse Practitioner Elaine Perdue,

 who prescribed him Zantac from November 15, 2018 to May 14, 2019. Id. at 4. On May 1, 2019,

 Dr. Talbot's final appointment with Mr. Gray, he recorded that Mr. Gray's GERD was "improving"

 and he gets relief with H2s. (Dkt. 53-3 at 16.) Dr. Talbot ordered Pepcid for Mr. Gray to last

 through October 27, 2019. Thus, based on his review of Mr. Gray's medical records, Dr. Talbot

 believed Mr. Gray's GERD remained stable while on Zantac and on Pepcid, and his symptoms

 were not objectively different while taking Pepcid versus Zantac. (Dkt. 53-2 at ¶ 12.) In Dr.

 Talbot's opinion, there was no clinical reason to switch Mr. Gray back to Zantac. Id. at ¶ 8.

        According to Dr. Talbot, if Mr. Gray had exhibited symptoms that showed that Pepcid did

 not control his symptoms as well as Zantac, he would have discussed with him potential other

 factors, such as Mr. Gray's commissary purchases or timing of symptoms, that may have been the

 cause. Id. at ¶ 13. If needed, Dr. Talbot could have requested Zantac through a non-formulary

 request. Id. However, by 2019, questions had arisen regarding the long-term efficacy and risks

 associated with Zantac, and therefore, Dr. Talbot most likely would have tried to find an alternative

 way to address Mr. Gray's symptoms, other than prescribing Zantac. Id. Further, the evolving

 standard of care for treatment of GERD has moved away from the chronic or long-term

 prescription of H2 blockers or proton pump inhibitors because new medical research has

 demonstrated that long-term use of these medications—especially in lieu of lifestyle changes—

 can lead to the development of permanent esophageal scarring or other side effects. Id. at ¶ 10.



                                                  6
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 7 of 15 PageID #: 665




 As such, it is in the patient's best interest to find ways to manage their heartburn in the absence of

 these medications to avoid the potential side effects of long-term use. Id. at ¶ 10. To that end,

 Dr. Talbot also educated Mr. Gray to refrain from provocative foods, to not lie down three to four

 hours after eating, and to elevate his head while sleeping. Id. ¶ 12. Despite concerns about long-

 term medication use, given Mr. Gray's reported symptoms, Dr. Talbot continued to prescribe H2

 blocker medications to be taken as needed. Id. at ¶ 11.

         Dr. Talbot does not recall Mr. Gray ever requesting a special diet due to his

 symptoms, and his medical records do not show him ever making such a request. Id. at ¶ 14.

 Dr. Talbot reviewed Mr. Gray's commissary purchases which indicated that he had been

 purchasing and consuming numerous food items that can exasperate or inflame his GERD

 symptoms. Id. at ¶ 9. Dr. Talbot counseled Mr. Gray numerous times regarding these purchases.2

 Id. Dr. Talbot believes a special diet would not have been approved due to Mr. Gray's commissary

 purchases, and that any benefit from a special diet would have been undone by Mr. Gray eating

 food he purchased from commissary. Id. at ¶ 14.

         Mr. Gray disputes that Dr. Talbot's notes from the chronic care visits accurately reflect the

 visits, alleging that Dr. Talbot "falsified most of those records to make it look like he's doing his

 job and there's no problems with me when that couldn't be furthest from the truth." During chronic

 care visits with Dr. Talbot, Mr. Gray felt "like I didn't exist," and Dr. Talbot would "sit there and

 type on the computer," not paying attention to Mr. Gray's concerns. (Dkt. 53-4 at 8.) Mr. Gray

 raised his dissatisfaction with Pepcid every time he saw Dr. Talbot and asked him to change the

 medication or increase the dosage, but his request "went in one ear and out the other." Id. at 15-16.



 2
  Mr. Gray's commissary purchases are not in the record, and it is not clear when Dr. Talbot reviewed them. Also,
 although Mr. Gray's medical records reflect that he was repeatedly educated about avoiding certain foods, the records
 do not state that this education was due to his commissary purchases.

                                                          7
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 8 of 15 PageID #: 666




          Mr. Gray asked Dr. Talbot about a special diet, but Dr. Talbot "didn't acknowledge" the

 inquiry. Id. at 14. Mr. Gray requested a no citrus, no tomato, no legume diet in his Complaint

 because he was aware that this was the type of diet another inmate with GERD was provided. Id.

 at 13-14. He does not know what food has citrus in it, or what legumes are, but included this request

 because another inmate helped write the Complaint. Id. However, Mr. Gray wants a special diet

 because the meals served by the prison often contain trigger foods he has been advised to avoid,

 such as spaghetti sauce, chili, and spicy gravies. Id. at 13-14. Mr. Gray admitted that he has

 occasionally purchased coffee on commissary, but not to drink. 3 Id. at 16.

          Zantac was available for inmates to purchase from commissary, but Mr. Gray testified that

 he could not afford it. Id. at 13. At some point after Mr. Gray's prescription was switched from

 Pepcid to Zantac, Mr. Gray heard news reports that Zantac was being removed from stores because

 it possibly caused cancer.4 Id. at 13, 18. After Dr. Talbot left Pendleton, the new doctor prescribed

 Mr. Gray a higher dosage of Pepcid, but he had not received it at the time of his deposition. Id. at

 19.

          When asked why he was suing Wexford, Mr. Gray testified that he could not explain his

 claim against them, but he agreed that he wanted to hold Wexford responsible for Dr. Talbot. Id.

 at 11. When asked about the statement in his Complaint alleging that Wexford was trying to cut

 costs, Mr. Gray testified that while there could have been a medical reason he was switched from


 3
   Mr. Gray implied that he bought coffee to trade with inmates saying, "Well, in this environment, food and—it's just
 like years ago I would buy cigarettes. I've never smoked cigarettes ever in my life but they're money in the prison. …
 So, yes, I do buy coffee here or there for other reasons, not necessarily to drink." (Dkt. 53-4 at 16.)
 4
  The United States Food and Drug Administration issued a statement in September of 2019 stating that it "…learned
 that some ranitidine medicines, including some products commonly known as the brand-name drug Zantac, contain a
 nitrosamine impurity called N-nitrosodimethylamine (NDMA) at low levels. NDMA is classified as a probable human
 carcinogen (a substance that could cause cancer) based on results from laboratory tests." See
 https://www.fda.gov/news-events/press-announcements/statement-alerting-patients-and-health-care-professionals-
 ndma-found-samples-ranitidine (last visited February 26, 2021).


                                                           8
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 9 of 15 PageID #: 667




 Zantac to Pepcid, he thinks Zantac probably costs more than Pepcid but he does not know that. Id.

 Mr. Gray included as an exhibit Wexford's cost of Omeprazole, generic for Prilosec, and

 Famotidine, generic for Pepcid, but not the cost of Zantac. (Dkt. 76 at 66.)

        Dr. Michael Mitcheff, Wexford's Regional Medical Director, testified that Wexford has no

 policy whereby patients are not allowed to receive medications, such as H2 blockers, that they

 medically require for financial purposes. (Dkt. 66-2 at ¶¶ 2, 3.) Rather, providers determine on a

 case by case basis what medication is needed using their professional medical judgment. Id. at

 ¶ 3. Further, Wexford has no express policy about the treatment of GERD. Id. at ¶ 4.

                                        III. DISCUSSION

        At all times relevant to Mr. Gray's claim, he was a convicted offender. Accordingly, his

 treatment and the conditions of his confinement are evaluated under standards established by the

 Eighth Amendment's proscription against the imposition of cruel and unusual punishment. See

 Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner

 receives in prison and the conditions under which he is confined are subject to scrutiny under the

 Eighth Amendment.").

        Pursuant to the Eighth Amendment, prison officials have a duty to ensure that inmates

 receive adequate medical care. Farmer v. Brennan, 511 U.S. 825, 835 (1994). To prevail on an

 Eighth Amendment deliberate indifference medical claim, a plaintiff must demonstrate two

 elements: (1) he suffered from an objectively serious medical condition; and (2) the defendant

 knew about the plaintiff's condition and the substantial risk of harm it posed, but disregarded that

 risk, id. at 837; Pittman ex rel. Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir.

 2014). Deliberate indifference in this context is "something akin to recklessness." Arnett v.

 Webster, 658 F.3d 742, 751 (7th Cir. 2011). "A delay in treating non-life-threatening but painful



                                                  9
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 10 of 15 PageID #: 668




  conditions may constitute deliberate indifference if the delay exacerbated the injury or

  unnecessarily prolonged an inmate's pain." Id. at 753.

         For a medical practitioner, deliberate indifference can be shown by a "treatment decision

  that is 'so far afield of accepted professional standards' that a jury could find it was not the product

  of medical judgment." Cesal v. Moats, 851 F.3d 714, 724 (7th Cir. 2017) (quoting Duckworth v.

  Ahmad, 532 F.3d 675, 679 (7th Cir. 2008)). The Seventh Circuit has explained that "[a] medical

  professional is entitled to deference in treatment decisions unless no minimally competent

  professional would have [recommended the same] under those circumstances." Pyles v. Fahim,

  771 F.3d 403, 409 (7th Cir. 2014).

         No Defendant disputes for purposes of summary judgment that Mr. Gray's GERD

  constitutes a serious medical need. See also Rowe v. Gibson, 798 F.3d 622, 628 (7th Cir. 2015)

  (recognizing GERD as a serious medical condition). Accordingly, the Court will consider only

  whether the Defendants were deliberately indifferent to the treatment of Mr. Gray's GERD.

  A.     Nurse LaFlower

         Based on the undisputed facts, Nurse LaFlower was not deliberately indifferent to

  Mr. Gray's GERD. Mr. Gray asked Nurse LaFlower to be switched back to Zantac, and she

  responded that Pepcid was the therapeutic equivalent but she would request that the pharmacy send

  Zantac rather than Pepcid. (Dkt. 76 at 47.) Nurse LaFlower subsequently learned that because

  Zantac had been removed from the formulary, Dr. Talbot would need to approve it, but he decided

  during a provider visit that Pepcid was relieving Mr. Gray's symptoms. Id. at 48. Nurse LaFlower

  did not ignore Mr. Gray's concerns. Rather, she investigated them and relied on Dr. Talbot's

  treatment decision. This was a reasonable response and did not demonstrate a reckless disregard

  for his needs.



                                                    10
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 11 of 15 PageID #: 669




         Further, in her role as Health Services Administrator, Nurse LaFlower did not treat inmates

  and had no authority to intervene in Mr. Gray's treatment plan. Accordingly, she was not

  deliberately indifferent to his medical needs. See Machicote v. Roethlisberger, 969 F.3d 822, 828

  (7th Cir. 2020) (holding health services manager was not liable where she had no knowledge of

  inmate's treatment, no authority to intervene, and no personal involvement beyond fielding a

  nurse's complaint about him).

         Because no reasonable factfinder could find that Nurse LaFlower acted with deliberate

  indifference, she is entitled to summary judgment.

  B.     Dr. Talbot

         Unlike Nurse LaFlower, Dr. Talbot was responsible for assessing Mr. Gray's GERD and

  determining the appropriate care for him. Dr. Talbot prescribed Mr. Gray Zantac or Pepcid to treat

  his symptoms and counseled him on proper diet and lifestyle modifications. Further, Mr. Gray

  concedes that, in light of evidence that Zantac may cause cancer, Dr. Talbot was not deliberately

  indifferent solely for not switching his medication back to Zantac. (Dkt. 78 at 13, ¶¶ 62, 63.)

  However, Mr. Gray argues that Dr. Talbot was deliberately indifferent by ignoring his complaints

  that Pepcid offered no relief and providing no other treatment, such as an alternative diet or a special

  pillow that could keep his head elevated at night. Id. at 13, 14, ¶ 64, 66.

         There are material disputed issues of fact with respect to the adequacy of care Dr. Talbot

  provided Mr. Gray to treat his GERD after Mr. Gray's prescription was switched from Zantac to

  Pepcid. Dr. Talbot testified that Pepcid and Zantac worked in the same manner to reduce stomach

  acid and that one was not better than the other. But Mr. Gray asserts that Zantac helped his

  symptoms and Pepcid did not. "[D]eliberate indifference claims based on medical treatment

  require reference to the particularized circumstances of individual inmates." Roe v. Elyea, 631



                                                    11
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 12 of 15 PageID #: 670




  F.3d 843, 859 (7th Cir. 2011). "[I]t is implicit in the professional judgment standard itself, …, that

  inmate medical care decisions must be fact-based with respect to the particular inmate, the severity

  and stage of his condition, the likelihood and imminence of further harm and the efficacy of

  available treatments." Id. Tellingly, Dr. Talbot's treatment notes indicate that Mr. Gray's GERD

  improved (Dkt. 53-3 at 16) after a nurse practitioner switched Mr. Gray from Pepcid back to Zantac

  for several months. See also, Rowe, 798 F.3d at 627–28 (holding that plaintiff produced evidence

  of deliberate indifference where medical providers failed to provide free Zantac for a month and

  insisted that plaintiff take Zantac at certain times of day rather than with meals).

         Further, Mr. Gray also alleges that he consistently told Dr. Talbot at the chronic care visits

  that Pepcid was ineffective, but Dr. Talbot ignored him. The Seventh Circuit has held that one

  clear demonstration of deliberate indifference is "where a prison official persists in a course of

  treatment known to be ineffective." Petties v. Carter, 836 F.3d 722, 729–30 (7th Cir. 2016); see

  also Arnett, 658 F.3d at 754 ("A prison physician cannot simply continue with a course of

  treatment that he knows is ineffective in treating the inmate's condition."); Greeno v. Daley, 414

  F.3d 645, 655 (7th Cir. 2005) (continuing to treat severe vomiting with antacids and refusing to

  refer inmate to a specialist over three years created material fact issue of deliberate indifference).

         There is also a question of fact regarding whether Mr. Gray should have been provided a

  special diet. He alleges that he asked Dr. Talbot to be placed on a special diet but was again

  ignored. Although Dr. Talbot believes that a special diet would not have been approved because

  of Mr. Gray's commissary purchases, Mr. Gray's commissary purchases are not in the record. The

  Court does not know what he bought, in what quantity, or when; Mr. Gray only admitted to buying

  coffee on occasion. And because Dr. Talbot acknowledged that the standard of care is shifting

  away from constant use of medications like Pepcid to lifestyle modifications in light of risks from



                                                   12
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 13 of 15 PageID #: 671




  long-term medication use, a jury could find that not attempting to place Mr. Gray on a special diet

  demonstrated deliberate indifference.

         Accordingly, the Defendants' Motion for Summary Judgment is denied as to Dr. Talbot.

  C.     Wexford

         Because Wexford acts under color of state law by contracting to perform a government

  function, i.e. providing medical care to correctional facilities, it is treated as a government entity

  for purposes of Section 1983 claims. See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766

  fn.6 (7th Cir. 2002). As such, Wexford "cannot be held liable for damages under 42 U.S.C. § 1983

  on a theory of respondeat superior for constitutional violations committed by their employees.

  They can, however, be held liable for unconstitutional … policies or customs." Simpson v. Brown

  County, 860 F.3d 1001, 1005–06 (7th Cir. 2017) (citing Monell v. Dep't of Social Services, 436

  U.S. 658, 690–91 (1978)).

         Therefore, to prove a deliberate indifference claim against Wexford, Mr. Gray must

  establish that he suffered a constitutional deprivation as the result of an express policy or custom

  of Wexford. Mr. Gray must show that Wexford has: (1) an express policy that, when enforced,

  caused a constitutional deprivation; (2) a practice that is so widespread that, although not

  authorized by written or express policy, is so permanent and well settled as to constitute a custom

  or usage with the force of law; or (3) an allegation that the constitutional injury was caused by a

  person with final policy making authority. Estate of Moreland v. Dieter, 395 F.3d 747, 758–759

  (7th Cir. 2004); see also Teesdale v. City of Chi., 690 F.3d 829, 833–34 (7th Cir. 2012) (noting

  policy or custom must be the "moving force" behind the deprivation of constitutional rights).

         There is no evidence to support a conclusion that a Wexford policy caused Mr. Gray's

  GERD symptoms to go unaddressed. Wexford has no specific policy about the treatment of



                                                   13
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 14 of 15 PageID #: 672




  GERD, nor is there evidence that they had a policy advising providers to choose some medications

  over others due to cost. As mentioned above, a jury might conclude that Dr. Talbot was

  deliberately indifferent to Mr. Gray's complaints about his symptoms. But that problem is

  attributable to his actions rather than Wexford policy, and Wexford cannot be held liable for a

  provider's actions in the absence of a policy or practice. See Shields v. Ill. Dep’t of Corr., 746 F.3d

  782, 789 (7th Cir. 2014) (Respondeat superior is not a viable basis for a 42 U.S.C. § 1983 claim

  against a corporation.).

          Mr. Gray has not provided evidence that a Wexford policy or practice resulted in

  inadequate treatment of his GERD. Accordingly, Wexford is entitled to summary judgment on

  Mr. Gray's policy and practice claim.

                                         IV. CONCLUSION

          The Defendants' Motion for Summary Judgment, (Dkt. [51]), is GRANTED in part and

  DENIED in part. It is granted as to claims against Nurse LaFlower and Wexford and denied as

  to claims against Dr. Talbot. Mr. Gray's claims against Nurse LaFlower and Wexford are

  dismissed with prejudice, and the Clerk is directed to terminate them as defendants on the

  docket.

          Because there are material issues of fact regarding Dr. Talbot's care of Mr. Gray, the Eighth

  Amendment claims against him shall proceed to settlement or trial. No partial final judgment shall

  issue at this time.

          The Court prefers that Mr. Gray be represented by counsel at a settlement conference and

  trial if one is necessary. The Court has prepared a form motion to be used by indigent litigants

  seeking the appointment of counsel. The form requests the information necessary for the Court to

  determine the merits of the motion, and it requires the litigant to acknowledge important conditions



                                                    14
Case 1:19-cv-01880-TWP-TAB Document 82 Filed 03/02/21 Page 15 of 15 PageID #: 673




  of the appointment of counsel. Mr. Gray shall have through Wednesday, March 31, 2021, by

  which to either return a completed motion for counsel form to the Court or object to the recruitment

  of counsel on his behalf. The Clerk is directed to include a copy of the motion for counsel form

  with Mr. Gray's copy of this Order.

         SO ORDERED.

  Date: 3/2/2021




  DISTRIBUTION:

  Charles Gray, #900702
  PENDLETON CORRECTIONAL FACILITY
  Inmate Mail/Parcels
  4490 West Reformatory Road
  Pendleton, Indiana 46064

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com




                                                  15
